 In the Matter Of MARTIN FOOD PRODUCTS,INC.andWAREHOUSE ANDDISTRIBUTION WORKERSUNION,LOCAL 208, I.L.W. U. C. I. 0.)Case No. R-4909.-Decided March 11, 1943Jurisdiction:food products manufacturing industry.Investigationand Certificationof Representatives:existence of question: re-fusal to accord, union recognition ; company's objection to nature and methodof proof of union's claim to representation,overruled;election necessary.Unit Appropriate for CollectiveBargaining:all employees in the production andshipping departments, excluding supervisory employees,maintenance em-ployees, office and clerical employees, truck drivers and truck helpers; shippingdepartment employees included notwithstanding company's objection, whenamong other considerations, both departments were interdependent andnecessary to the company in the carrying on of its business.Mr. Stanford Clinton,of Chicago, Ill., for the Company.Mr. David B. Rothsteinof Chicago, Ill., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Warehouse and Distribution WorkersUnion, Local 208, I. L. W. U. (C. I. 0.), herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Martin Food Products; Inc.,Chicago, Illinois, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Robert T. Drake, Trial Examiner. Said hearing was held atChicago, Illinois, on February ,15, 1943.The Company and theUnion appeared, participated, and were afforded full 'opportunity to-be heard,to examineand cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case,-the Board makes the following :48 N. L.R. B., No. 5.1952147-43-vol. 48-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMartin Food Products, Inc., an Illinois corporation, has its princi-pal office and plant, the only one involved, in this proceeding, atChicago, Illinois, where the Company is engaged in the manufacture,sale, and distribution of fruit and peanut products, 'including jam,jelly, and peanut butter.During the calendar year 1942, the Com-pany purchased for use at its Chicago plant raw materials valued atmore than $750,000, of which approximately - 90 percent in dollarvalue was transported to the plant from points outside the State ofIllinois.During this same period, the Company manufactured andsold from its Chicago plant finished products exceeding in value$1,000,000, of which approximately 89 percent was shipped to pointsoutside the State of Illinois.H. THE ORGANIZATION INVOLVEDWarehouse and Distribution Workers Union, Local 208, I. L. W. U.,isa labor organization 'affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about January 11, 1943, the Union notified the Company thatit represented a majority of the production employees in the Com-pany's plant.The Company replied that it doubted the Union'sclaim of majority representation and stated that the Union shouldestablish its right to represent the employees of the Company.A statement of the Regional Director, introduced in evidence atthe hearing, and a statement of the Trial Examiner, indicate thatthe Union represents a substantial number of employees in the unithereinafter found to be appropriate.,'The Regional Director reported that the Union had submitted 70 membership applica-tion cards.all bearing apparently genuine signatures;that of the 70 cards, 45 dated betweenNovember 1942 and January 1943, bore the names of persons whose names were on theCompany pay roll of January 30, 1943, containing the names of 100 persons within thealleged appiopriateunit.In addition to the statement of the Regional Director,the TrialExaminer reported that the Union had presented at the hearing 7 cards all bearing appar-ently genuine signatures and dated between January 25 and February 4, 1943;that of thosecards.6 bore the names of persons whose names are on the Company pay roll of January30, 1943.The Company's contention that the statements of the Regional Director and the TrialExaminer are not entitled to consideration through the absence of a check of the signatures,with the pay-roll records of the Company is, without inerit.SeeMatter of San-Equip.,Inc.andInternational Association of Bridge,Structural&Ornamental'IronWorkers,Local UnionNo. 612,44 N. L. R.B. 524.The Company's further contention that it isentitled to introduce evidence to contradict the statement of the Regional Director islike«isewithout foundation and has been frequently rejected by the Board.SeeMatterof Atlas Powder Company,Zapon DivisionandLocal12083,National Council of Gas, Coke&Chemical Workers,43 N. L. R. B 757, and cases cited therein. MARTIN FOOD PRODUCTS, INC.21We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.,IV. THE APPROPRIATE UNITThe Union claims that the appropriate unit should consist of allemployees in the production, and shipping departments, excludingforemen (supervisors), maintenance employees, clerical employees,truck drivers, and truck helpers. 'The Company does not dispute theexclusions requested by the Union but claims that the shipping de-partment is functionally separate from the production departmentand should therefore be excluded from the appropriate unit.While the production and shipping departments are under separatesupervision and there are some differences in the number of hoursworked by employees therein, it was admitted by the Company thatboth departments are interdependent and necessary to the Companyin the carrying on of its business.Furthermore, the evidence clearlydemonstrates that the only difference between the wages in the ship-ping 'department and those in the production department is thedifference in the wage scale for men as opposed to that for the womenemployees.Moreover, it appears not only that both shipping 'andproduction employees are eligible to membership in the Union, but also,that Union organization has extended to both shipping and produc-tion departments.The Company has no history of collective bar-gaining and there is no evidence of union organization limited toproduction department employees.No separate pay-roll classifica-tions are established for shipping employees as distinguished fromproduction employees.Under the circumstances, we find that theshipping department employees may properly be included within theappropriate unit.2We find that all employees in the production and shipping depart-ments, excluding supervisory employees,3 maintenance employees,'office and clerical employees, truck drivers and truck helpers,5 consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2 SeeMatter of Lonsdale Company(re Lincoln Bleachery d Dye Works Division)andLincoln Benefit Association,27 N. L. R. B. 910;Matter of Western Burlap Bag CompanyandTextile Workers Union of America, C I.0., 44 N.'L. R B. 356.3The parties stipulated and we find that Carl Farber, Mary Kalousek,Harriet Latas,William Meyer,Sr.,Lucy Ryza and Valerie Slomiany are supervisory employees to beexcluded from the appiopriate unit4The parties stipulated and we find that Anna Tvaroha, Joseph' Spangler,Arthur Davis,and James Davidson, are maintenance employees to be excluded from the appropuate unit.5The Company employs no truck drivers or truck helpers at the present time. 22DECISIONSOF NATIONALLABOR' RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who' were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to, the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in'the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purpose of collective bargaining with Martin FoodProducts, Inc., Chicago, Illinois, an election by'secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for 'the National Labor Relations Board and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did notiwork duringsaid pay-roll period because they were ill or _ on vacation or tempo-,rarily laid off, and including employees in the armed forces of theUnited States, who present themselves in person at the polls, but ex-cluding employees who have since quite or been discharged for cause,to determine whether or not they desire to be-represented by Ware-house and Distribution Workers Union, Local '208, I. L. W. U. C.I.0.), for the purposes of collective bargaining.